50th anniversary of the Tibetan uprising and dialogue between the Dalai Lama and the Chinese Government (debate)
The next item is the oral question to the Commission on the 50th anniversary of the Tibetan uprising and dialogue between the Dalai Lama and the Chinese Government, by Marco Cappato, Marco Pannella and Janusz Onyszkiewicz, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, and Monica Frassoni and Eva Lichtenberger, on behalf of the Group of the Greens/European Free Alliance - B6-0012/2009).
I should like to make a brief personal comment: I truly believe that our debate can contribute to the freedom of all Tibetan citizens and not to the domination of either a state or a religion.
Madam President, I share your hope. Unfortunately we cannot hope that the President-in-Office of the Council will take advantage of this debate and this discussion to help advance the position of the European Union. In fact the Czech Presidency evidently considers a common European policy to be a barrier to the great national foreign policies of our national states. China is grateful for this, Russia is grateful, that is to say repressive and anti-democratic countries all over the world give thanks for this absence of Europe that is so well illustrated by the absence of the Presidency in this House.
I would like to point out to Mrs FerreroWaldner, as we tackle this point together, what is in my view the ultimate issue: it is not just a question of law and order - in other words looking at how many monks have been arrested and how many Tibetans have been killed recently due to brutal Chinese repression, hoping that the count will be lower than it was a year ago. What I would have liked to say to the Council and will now say to the Commission is that it must give an opinion on the fundamental political point, that is on the talks between the People's Republic of China and the envoys of the Dalai Lama, the aim of these talks and the reason why they were suspended - we could now say they have failed - unless we can revive them.
There are two opposing positions: on one side, the position of the Chinese regime, which says the Dalai Lama is a violent man at the head of a violent people, and that the Dalai Lama and the Tibetan government in exile want independence for a national Tibetan state, which runs counter to Chinese territorial unity. That is the line taken by Beijing. On the other side, there is the Dalai Lama, the exiled Tibetan government and the Dalai Lama's envoys, who say they seek something else, that their means of fighting is through non-violence and that they simply want true autonomy, meaning autonomy to retain their culture, tradition, language and religion, or their cultures and religions. This is the message of the memorandum that the Dalai Lama's Tibetan envoys presented to the Chinese regime. This memorandum has been published and contains their demands.
At this point the European Union is being asked to choose, to take sides. There are two conflicting positions: one of the parties is lying. The EU can be decisive in the search for the truth. As the Radical Party we propose satyagraha, the search for truth, as a collective global political initiative. The European Union should make use of its diplomatic tools - Mrs FerreroWaldner, please say this to President Barroso - we must meet with the Dalai Lama and do him the honour of allowing him to speak, in order to find the truth. Is Beijing right in saying that the Tibetans are violent terrorists favouring independence, or is the Dalai Lama right in saying that they want a decent and dignified autonomous state? Europe cannot stand still and remain silent in the face of this conflict.
Madam President, 50 years ago, the Chinese army delivered the final blow to Tibetan resistance. Since then, Tibetans have fled, with an inordinate amount of effort, over the Himalayas and across the borders into other states. Up to now, several thousand people a year - all of whom are refugees - have made this supreme effort to cross 5000 m high passes. If, as China has always claimed, the situation of the Tibetans is so wonderful, there would be neither grounds for flight nor justification for the fact that journalists, people from the West and observers have been prevented for months from visiting this country at all or only under close escort. Female journalists are even followed to the toilet by female intelligence service observers to ensure that nothing forbidden can be done.
I therefore ask myself: what is our task as the European Union? We need somehow to bring about the resumption of the Sino-Tibetan dialogue. However, it must take place on a different basis. Up to now all that has happened is that China has repeated the same accusations and demands, without trying in the slightest to understand the Tibetan representatives' explanation that it is not a matter of leaving China and becoming an independent state; it is about achieving autonomy.
Commissioner, how do we deal with the fact that the monitoring of the Internet in Tibet is stricter than anywhere else in China and that it was European companies that supplied the tools to make this monitoring so efficient? We need to act. We are being called on at home to enter into dialogue.
Member of the Commission. - Madam President, I am very pleased that this discussion is taking place today, on an issue which has preoccupied many of us for a long time and especially since the sad events a year ago in Tibet. Therefore I think that it is very good that we are having this open discussion to again see what can be done.
Before I come to the many issues you raised in the tabled joint resolution, let me also have a quick word on our bilateral relations with China. The EU policy vis-à-vis China is one of engagement. Our strategic partnership is strong, and this permits us to tackle all issues, including the most sensitive ones. We have constructed an impressive framework of high-level interaction where we regularly address all the global changes that our citizens are facing, without neglecting the issues where we may disagree. Tibet is one of them. Let me be very clear - we do not see eye to eye with China on Tibet, and we still have a very real and legitimate concern about the human rights situation in Tibet, as you have both just outlined; about the fact that Tibet has remained largely closed for the international media, for diplomats and for humanitarian organisations for almost a year now; and about the stalemate in talks between the representatives of the Dalai Lama and the Chinese authorities, despite the three rounds of talks last year.
These issues were also at the top of the agenda for several EU leaders in bilateral meetings held with the Chinese leadership last year. We have endeavoured to find common understanding with China on this delicate subject, and we have been very clear whenever we have addressed the situation in Tibet with them.
Let me again mention the EU's position, which does not leave any room for misinterpretation. Firstly, we support the sovereignty and territorial integrity of China, including Tibet. Secondly, we have always supported a peaceful reconciliation through dialogue between the Chinese authorities and the Dalai Lama's representatives. I remember, when I went there with the Commission, President Barroso and other colleagues, I had specific dialogues with many of my interlocutors on this issue. We have always maintained that there should be a reconciliation dialogue and that the dialogue should go on.
This dialogue has to be constructive and substantive, and of course we therefore regret that, up to now, this dialogue has not brought really substantive results. We have always said that the dialogues should address the core issues, such as the preservation of Tibet's unique culture, religion and traditions as well as the need to achieve a system of meaningful autonomy for Tibet within a Chinese constitution. We have always said that this dialogue should address the participation of all Tibetans in decision-making. Therefore we would welcome it if these issues were to be addressed in China's future national human rights action plan.
For us, Tibet is a human rights issue and has therefore invariably been approached as such. We have also consistently passed this message to our Chinese counterparts and listened very carefully to their views. We have made every effort to understand the position in a spirit of mutual respect, but human rights are universal, and the situation in Tibet is therefore - rightly - of international legitimate concern to the whole international community, particularly the European Union. This fact is, of course, emphasised by the existence of instruments of international law for the protection of human rights over half a century.
In your resolution you stipulate the future of a Sino-Tibetan dialogue. As you all know, at the last round of talks, following the request of the Chinese Government, the Tibetan side submitted a memorandum on genuine autonomy for the future of Tibet. In my opinion the paper contains some elements that could provide the basis for future talks. I am thinking of a paragraph on culture, education and religion.
I am also encouraged by the fact that, for the first time in a written document, the Tibetan side has expressed its firm commitment not to seek separation or independence. I think this is important in order to bring this dialogue further. I am also pleased that the Dalai reaffirmed before this House last December his devotion to the middle-way approach and to dialogue as the only means for achieving a mutually acceptable and lasting solution.
Let me conclude by sharing with you a personal conviction. Throughout my political and personal career, I have always strongly believed that, through engagement and dialogue, even the most difficult issues can be addressed and hopefully, when the time is right, can also be solved. Therefore I wish to appeal to China and to the Dalai Lama's representative to resume this dialogue at the earliest possible opportunity with an open spirit and a view to achieving a durable solution in Tibet. I can guarantee, from our side, our wholehearted support for such a process. This is our position and this is the position that we bring to the Chinese side.
on behalf of the PPE-DE Group. - Madam President, the EU's motto is 'Unity in diversity'. It is a principle that has served us well.
Unfortunately, such an idea does not resonate at all well with the authoritarian Communist dictatorship in the People's Republic of China. Diversity is suppressed, rather than embraced. Minorities wishing to express themselves in any way other than the mainstream Party-sanctioned way are routinely marginalised and persecuted. This trend can be seen in the treatment of many religious minorities, including Christians, Muslims and Falun Gong practitioners, and most notably in the PRC's attitude to Tibet.
In 1950, Communist forces invaded Tibet, leading to the exile of the Dalai Lama 50 years ago. Ever since then, Tibet has been under the control of Beijing. The traditional Tibetan culture, which was isolated for hundreds of years, has now been heavily diluted by the actions of the Government, which has been at pains to prevent any sense of Tibetan nationalism from resurfacing. In fact, the systematic and sometimes brutal suppression of Tibetan culture has kindled the fire of Tibetan identity and awakened the world's conscience to the plight of the people of Tibet.
The inspirational leadership of the Dalai Lama has ensured that Tibet's future remains very much at the forefront of public debate, notwithstanding the huge efforts made by the PRC to admonish those like the former President-in-Office of the Council, Nicolas Sarkozy, who dared to question Beijing's point of view.
We in this Parliament have always taken a strong line in defence of the autonomous rights of the people of Tibet, which does not automatically mean the right to self-determination or independence. In doing this, we do not seek to provoke or antagonise China. However, we recognise that our commitment to certain values - human rights, democracy, the rule of law and freedom of conscience - cannot be seen separately from the undoubtedly important strategic economic partnership that the EU is developing with China.
Pro-China voices on the other side of the House will have their say in this debate, but for too long the people of Tibet have been denied their voice, and we must speak for them.
on behalf of the PSE Group. - Madam President, the Socialist Group is concerned about the human rights situation in China. While we recognise that the situation has improved significantly over the last 10 years, there are still many areas where human rights are still not properly or adequately protected. There may be a degree of freedom of thought, but there is not freedom of action. We would certainly highlight the failure to allow free trade unions to operate within China. We are concerned about the plight of the 100 million migrant workers who have moved from country to city and who have the most limited access to health and education. We are concerned about the plight of religious and ethnic minorities across the whole of China.
Nevertheless, the Socialist Group was opposed to this debate and resolution. The reason was proportionality. It is right to criticise China for its human rights record, as we criticise the United States for its use of the death penalty, Guantánamo and extraordinary rendition, but we do not have to do it every part-session. Frankly, it is becoming counterproductive. At one time, the Chinese authorities paid heed to our resolutions, but no more. As some individuals and groups in their desperate attention-seeking continue to up the ante with today a demand, I think for the first time, that Member States should abrogate the one-China policy and recognise the Tibetan government-in-exile.
The Dalai Lama was here only in December, speaking on behalf of Tibet in the plenary. Why is it necessary to revisit the issue again? There is nothing new in the resolution.
I, along with Elmar Brok, Philippe Morillon and other Members of this Parliament, had the opportunity last summer to visit Lhasa. We were the first international group to travel there after the troubles in March and spoke both to the authorities and those who were sympathetic to the Tibetan protesters. As I wrote afterwards, the reality was that peaceful protests - and we support peaceful protest - turned into race riots, when shops, homes and Han Chinese were attacked and burned, with dozens of deaths. Schools suffered arson attacks and hospitals and mosques of the Muslim minority were attacked. The Dalai Lama himself recognised the reality of the situation when he threatened at the time to step down as a living god.
China has done an enormous amount for Tibet in terms of providing infrastructure, like the new Qinghai-Lhasa railway, and higher levels of social provision than elsewhere in rural China. The problem is it is beginning to be resented elsewhere within China.
(Protests)
But the problem is, to quote the Beatles: 'Money can't buy you love'. Tibetans still want a degree of cultural and political autonomy far beyond that which China is prepared to grant. As I said at the time, China needs a dialogue with representatives of Tibet to find a solution that grants that autonomy, while protecting minority rights of ethnic and religious groups in the province.
The alternative is that impatient, young Tibetans will turn to violence and terrorism. As a result of the article I wrote at the time, I was asked to discuss the matter with Dalai Lama's representative in London, which I did at some length. I agree with the Commissioner: it is through dialogue and engagement that we will find a way forward, not through shrill, endlessly repetitive, rehashed resolutions, such as the one we have here today.
Madam President, during the last few decades, democratic countries have called, on numerous occasions, for human rights to be respected in non-democratic countries. These efforts have been effective only when countries and international organisations have been consistent in their actions and demands. Unfortunately, the case of Tibet or, more broadly speaking, the issue of human rights in China, has generally often been pushed to the sidelines, with trade relations taking priority. If it were not for the Olympics in Beijing, and the decisive stance taken by many social and non-governmental organisations, the world would still know very little about the situation in Tibet.
Our role, as the European Parliament, is to ensure that democratic countries react strongly and decisively to the actions of the Chinese authorities, such as the 'Strike Hard' campaign which was implemented some time ago. However, this can only be achieved if we consistently and decisively condemn all human rights violations perpetrated by the Communist authorities in China.
It is worth remembering that, in its resolution of 6 July 2000, the European Parliament called on Member States to recognise the Tibetan Government in exile if, within the space of three years, no agreement had been reached between the Chinese authorities and the Dalai Lama's administration. As we know, Beijing still refuses to engage in talks with the indisputable leader of the Tibetan people. Let us also not forget the Eleventh Panchen Lama, the youngest political prisoner, who has been in Chinese custody for 14 years. He will be 20 this year.
I would, therefore, like to once again call on Parliament to be consistent in its actions and to treat its declarations seriously. If we do not show that we mean what we say, it will be difficult to expect others to keep their promises and fulfil their obligations.
Madam President, I have been following the case of Tibet for years. I have visited the region and have spoken to many people inside and outside the country. I consider the Tibetan people's claims to be legitimate and to a certain extent logical. I especially find their current fears more than justified in view of the Chinese Government's policy of severe repression towards them, which has now lasted more than 50 years, apart from a brief and, I would say, false truce during the Olympic Games.
I have known few people more clearly willing to talk and reach an agreement than the Tibetan people. That is why I fail to understand this obsession by the Chinese Government both to twist reality and to insist on blocking the round of talks again and again.
A country is not made great by its military strength or its size or its economic wealth. What makes it great is the magnanimity of its acts and its generosity. The European Union can and must help to resolve this situation, while of course respecting the sovereignties involved, but it must do so firmly. The way to do this is to support the Tibetan request to restart the Chinese-Tibetan talks and to recognise that, if anyone has spent years giving way to and being pressurised by the Chinese authorities, then in this case it is the Tibetan people.
This is not a conflict between equals in terms of either capacity or motives. The European Union must be respectful towards both parties, but it cannot remain neutral towards the oppression, indiscriminate detentions, torture, murders or the religious, linguistic and cultural genocide.
The memorandum for genuine autonomy for the Tibetan people, now rejected by China as a working document, shows that the Tibetan people have already made a genuine effort and given up an enormous amount of what, I emphasise, are their legitimate aspirations.
China now has the opportunity to show the world its generosity and its desire for peace and harmony and, above all, the European Union has the opportunity to help it act in accordance with its greatness.
(DE) Madam President, on 10 March 1959, the Tibetan people were subjected to unspeakable suffering at the hands of the Chinese. Sixty thousand people lost their lives and hundreds of thousands were arrested, taken away and tortured in the months that followed. A year ago, the violence escalated once again. More than 200 Tibetans died, some as a result of deliberate fatal shots, and now - shortly after the 50th anniversary - monasteries are closed to the outside world, access roads are controlled and soldiers and security men stand in readiness to nip demonstrations in the bud. We still have no news of possible rioting. What is the response to this show of power? Silence in the media. The Dalai Lama has urged his people to maintain the path of non-violence. His call for dialogue has had no positive response in Beijing. When an envoy of the Dalai Lama presented specific steps for autonomy in a memorandum, they were rejected by President Hu Jintao. He said, 'we must build a Great Wall against separatism'. This idea, which is pure provocation, was topped by the planned forced introduction of a holiday for Tibetans: 28 March is to be Serfs' Emancipation Day. This is the bitter reality.
Two days ago, the European Parliament displayed flags. In plenary, an impressive number of us placed the Tibetan flag on our tables and showed our solidarity with the suffering Tibetans. There were peaceful protests in all parts of the EU. Our fellow Members - Mr Cappato, Mrs Lichtenberger, Mr Tannock and Mr Romeva i Rueda - are absolutely right: today's resolution speaks loud and clear. The memorandum must form the basis for further negotiations. It is a document for true autonomy within the framework of the Chinese constitution. The isolation of Tibet must stop - for the inhabitants, for tourists, for journalists. We must have an answer to 600 imprisoned Tibetans.
(IT) Madam President, ladies and gentlemen, this Parliament cannot allow the recent cry of pain from the Dalai Lama to go unheard. Only a few months ago we listened to him speak in Brussels; we all know him to be a gentle man, a peace-maker, a spokesman for Tibetan culture, that is to say the culture of harmony and fraternity par excellence. It is in the name of these values, speaking of his 'Chinese brothers', that the Dalai Lama has asked - forcefully, however - for legitimate and tangible autonomy for Tibet, recalling the torture and terrible suffering of his people and his land. This is a request that Parliament should be proud to support. It is our political and institutional duty, in the name of democracy, human rights and the values of freedom. The Tibetans look to Europe, perhaps, as their only hope; we really must not disappoint them.
(DE) Madam President, Commissioner, ladies and gentlemen, without a doubt we Christian Democrats recognise the sovereignty of the People's Republic of China over its territory, including Tibet.
However, at the same time we reject China's view that any statement from the European Union regarding human rights in China constitutes impermissible interference in China's internal affairs. According to a modern understanding of human rights and international law - which hopefully China will also soon share - the international community is required express concern about human rights in all parts of the world, particularly in very blatant cases.
How else could an International Criminal Tribunal take action against the crimes against humanity in the countries of the former Yugoslavia and pass judgment if it did not have the right to intervene for the sake of human rights?
The People's Republic of China and its government should therefore recognise that the discussion of human rights such as the freedom of assembly, the freedom of an independent press, religious freedom and the rights of cultural minorities in Tibet and in other parts of China does not constitute impermissible interference. It must face up to this discussion.
Our main concern today, however, is simply the plea - and I cannot therefore understand Mr Ford in this regard, although he has always been more on the side of the Chinese government - for the People's Republic of China and its government to resume talks with the Dalai Lama as leader of a large proportion of the Tibetan people.
To be honest - as my fellow Member has already said -the government did hold these talks last year, but broke them off after the Olympic Games. We are forced to suspect then that these talks were only conducted during the Olympic Games to divert our attention. However, Mr Ford, we will not allow our attention to be diverted. We will place this matter on the agenda time and again and we call on the Chinese Government to enter into real and serious talks with the Dalai Lama, as human rights are still being violated in Tibet and we must ensure that this situation changes.
(PL) Madam President, if we are discussing the fate of persecuted Tibetans today, then we must be aware that their prospects will improve only if the whole international community exerts political pressure on China. Therefore, I must also stress that, in this regard, all the efforts made by Mrs Ferrero-Waldner, and by those in a position to influence global politics, may very well bear fruit.
I must also stress that it was with the greatest regret that I listened to the speech made by the representative of the Socialist Group in the European Parliament, who claimed that China's crimes were justified by the construction of a railway line to Tibet. This reminds me of a time when, in Europe, the construction of motorways was used to justify the construction of concentration camps. We cannot allow railway lines and motorways to be built on the pain and suffering of persecuted people.
(NL) Madam President, I stood here one year ago, when we were discussing the unrest in Tibet. We implored China to give the media and international organisations access to the area and I am glad to say that we, as Parliament, called at that point for a serious dialogue between China and the Dalai Lama.
Last year, China showed the whole world, through its organisation and holding of the Olympic Games, that it is a country capable of transformation and of astonishing the world. In the run-up to the Games, China gave foreign journalists some space. I appreciate that this temporary granting of some freedom of the press was for foreign journalists. Sadly, it was short-lived. Last Tuesday, journalists were unable to get into Tibet in order to report on the situation there.
I deeply regret the fact that the Chinese Government no longer guarantees the freedom of the press. At the same time, there is absolutely no freedom of the press for journalists in China. Chinese journalists apply a system of self-censorship that requires them to adopt the government's position. In this case, too, there is a world of difference between the law - which is sound and guarantees the freedom of the press - and the reality on the ground, where journalists have to impose restrictions on themselves. All the media have to submit to the censorship diktats of the parties.
What is more, the government also blocks websites. Internet users inform one another quickly of political developments as they happen. For the dialogue between the Tibetans and the Chinese - the population, the people - it is crucial that they have accurate information. Negotiations can only be held on the basis of facts, and the freedom of the press in China is an important precondition for that to happen. There must be freedom to write, to enable journalists to inform the rest of the Chinese people about what is going on in Tibet.
Let us, Europe, bang our fist on the table and stand up for human rights in China. This is a necessary step in order to get the dialogue between China and Tibet going again. Let China take this one step in the right direction and pave the way for dialogue, or, in the words of the Chinese philosopher Lao Tzu, 'a journey of a thousand miles begins with a single step'.
- (SK) I was in China at the time of the sad events of March 2008 in Tibet and I was able to follow the events only on the Internet because we were not allowed into Tibet. I saw then how much the inhabitants of Tibet need help.
I firmly believe that, through this resolution, the European Parliament must convey to the Chinese Government the words of His Holiness the Dalai Lama about how Tibet does not have separatist tendencies and is striving only for the recognition of Tibetan cultural autonomy within the framework of China.
I understand that the EU is trying to establish good economic relations with China, and we communicated this in our discussions with the Chinese Government and MPs in Beijing within the framework of the IMCO delegation visit in March 2008. However, we cannot remain indifferent to the situation in Tibet or to the constant violations of human rights, the reprisals, the suffering and the violence.
On the occasion of the 50th anniversary of the departure of the Dalai Lama into exile in India, I expect the Chinese authorities to allow independent observers and foreign media unrestricted access to Tibet in order to assess the situation on the ground.
(RO) Commissioner, I would like to thank you for the balanced position which you have presented once again today during Parliament's plenary.
The European Union's relations with China are of strategic importance to all Members of the European Parliament and they do and will have major global repercussions. I would have expected us to discuss the European Union's cooperation with China in reforming the global financial system, bearing in mind China's balanced and constructive position, especially now, before the G20 summit in London. It could have been the right time to put Africa on a common agenda, bearing in mind the major role which China plays there, and I could continue.
In spite of these obvious issues, in spite of the European Commission's agenda with China and unlike the 27 Member States' much more consistent and balanced agenda with China, I note with regret that we, in the European Parliament, are turning this strategic relationship into an issue and pawn in the political groups' electoral campaign.
Human rights are and must be the main priority, but they cannot be the only one.
(PL) Madam President, in the early 1950s, the Chinese Government forced Tibetan representatives to sign an agreement in which it guaranteed Tibet far-reaching autonomy. These guarantees came to nothing. As a result of public pressure and the fear of a boycott of the Olympic Games, the Chinese Government began talks with the representatives of the Dalai Lama. However, these talks were held at a gallingly low level and, moreover, the dialogue was akin to communication between two televisions, set to different channels.
We do not want dialogue, we want negotiations. We want the Chinese to negotiate with the representatives of the Dalai Lama, on the basis of the proposed memorandum. If the Chinese Government thinks that this memorandum is not a good basis, let it justify its opinion, rather than hiding behind the blanket statement that it is nothing more than a memorandum proposing Tibetan independence, which is absolutely not the case.
Madam President, I fully support what has been said by the Commissioner, that dialogue and engagement are of crucial importance. At the same time, we have to admit that what we see today is a clear lack of political will on the Chinese side to have serious and result-oriented dialogue with the representatives of the Dalai Lama.
For many of us the case of Tibet - its autonomy - is a litmus test for the Chinese authorities. Tibet is a reflection of the human rights situation in China, as well as the situation of human rights defenders like Hu Jia, Sakharov Laureate 2008. I do not see Mr Ford in the Chamber now, but I would like to assure him that human rights always have been and always will be at the top of our political agenda.
Madam President, the Chinese Government has termed the anniversary of the occupation of Tibet the 'liberation of serfs'. Sadly, this is Orwellian Newspeak still being practised: slavery is freedom; lies are truth. But it shows that the Chinese Communist leaders have become long-term prisoners of their own bad conscience.
Achieving genuine autonomy for Tibet is closely related to realising the message of another date: soon, 20 years of Tiananmen student democracy.
Achieving real democracy in China is key to a solution in Tibet, but time is running short, and much will depend on our own moral determination.
I also call on the Council Presidency to make a similar statement to our resolution on this occasion and also in June on the occasion of the Tiananmen Square massacre.
Member of the Commission. - Madam President, this debate has briefly but clearly shown once again our great concern at the situation in Tibet. The interventions have underlined that this concern remains as real and legitimate 50 years after the Tibetan uprising of 10 March 1959. Moreover, I think our discussion has also underlined the necessity for both parties to resume dialogue promptly. I say 'dialogue' because dialogue is always the first important step before moving on to negotiations. It is also the best way to avoid frustration and violence among young Tibetans. I think this is a very resonant reason. That is why a more substantial dialogue is in the interests of both sides.
The Dalai Lama is a respected religious leader and, amongst other things, a Nobel Peace Prize Laureate. While individual European leaders have met with him in various, but usually religious, contexts, meetings in a political context are not our policy. Having said that, we have frequent exchanges with his envoys, especially on progress with the dialogue process, and this is how we will continue.
The debate is closed.
I too hope that the Tibetan people can have their freedom, but also that they will not have to live under the control of either a state or a religion.
I have received five motions for resolutions pursuant to Rule 108(5) of the Rules of Procedure.
The vote will take place today at 12 noon.
Written statements (Rule 142)
For 50 years, Tibetan refugees have been calling for their fundamental rights to be respected. I am convinced that respecting these rights and reopening the process of dialogue with the people of Tibet is clearly in China's interest. In today's world, a country's image is an important part of the way it operates within the global economy, and in terms of international cooperation. China's refusal to engage in dialogue with the Dalai Lama's representatives, and its rejection of the extremely moderate demands of the Tibetans, is harmful to its image. Engaging in talks on rights which are in accordance with the principles of the Chinese constitution would not pose any significant risk for China. In fact, quite the opposite is the case. Great countries and great nations should be magnanimous. Such behaviour may provide proof of their greatness.
Engaging in a dialogue with Tibet provides China with an opportunity to show its good, positive, side. Showing solidarity with Tibet and the Tibetan people is not anti-Chinese. It is an expression of concern for human rights, religious and linguistic freedom, cultural diversity and the right to maintain one's national identity and autonomy. Therefore, we are not interfering in China's internal affairs, but merely trying to defend standards and values which are important to us everywhere - in Europe, Asia and throughout the world. China has not been singled out in any way. We defend the rights of small nations even when this proves to be bothersome or uncomfortable. This is because we believe that it is the right approach to take.
(The sitting was suspended at 11.55 a.m. and resumed at 12.05 p.m.)